        Case 1:20-cv-03650-KPF Document 85 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEAN AZOR-EL, ANTHONY MEDINA,
RAMON GOMEZ, RONNIE COLE,                            20   Civ.   3650   (KPF)
DAKWAN FENNELL, JAMES CARTER,                        20   Civ.   3978   (KPF)
MAURICE BARNAR, and LANCE KELLY,                     20   Civ.   3980   (KPF)
                                                     20   Civ.   3981   (KPF)
                           Plaintiffs,               20   Civ.   3982   (KPF)
                                                     20   Civ.   3983   (KPF)
                    -v.-                             20   Civ.   3985   (KPF)
                                                     20   Civ.   3990   (KPF)
CITY OF NEW YORK and KISA SMALLS,
                                                            ORDER
                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The parties shall appear for an oral decision regarding Plaintiffs’ pending

motion for a preliminary injunction on February 19, 2021, at 11:00 a.m. At

the appointed time, the parties shall call (888) 363-4749 and enter access code

5123533. Please note, the conference will not be available prior to 11:00 a.m.

      SO ORDERED.

Dated: February 17, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
